          Case 1:19-cv-04826-AJN Document 46 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             6/1/2020


  GE Transportation Parts, LLC,

                         Plaintiff,
                                                                    19-CV-4826 (AJN)
                 –v–
                                                                         ORDER
  Central Railway Manufacturing, LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

       For the reasons stated in a Memorandum and Order that has been temporarily filed under

seal, Defendant’s motion to transfer, dismiss for forum non conveniens, or in the alternative stay

is denied. Defendant’s motion to dismiss for failure to state a claim is granted in part and denied

in part. The motion is granted with respect to Plaintiff’s express breach of warranty claim and

the indemnity claim to the extent that claim relies on a breach of warranty. It is otherwise

denied. An initial pre-trial conference will be scheduled by separate order.

       This resolves Dkt. Nos. 21, 23, 33.

       SO ORDERED.


 Dated: June 1, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
